FILED

SEP ' 7 2012
UNITED STATES D]STRICT C@URT clerk, u.s. Dismcr & eam28 U.S.C. § 2254, along with an application to proceed in forma pauperis The Court will
grant the application to proceed in forma pauperis and will dismiss the case for lack of
jurisdiction.

Petitioner is a North Carolina state prisoner incarcerated at the Johnston Correctional
Institution in Smithfield, North Carolina. He is challenging his state conviction following his
plea of guilty. F ederal court review of state convictions is available under 28 U.S.C. § 2254 only
after the exhaustion of available state remedies. See 28 U.S.C. §2254(b)(l). Thereafter, "an
application for a writ of habeas corpus [] made by a person in custody under the judgment and
sentence of a State court . . . may be filed in the district court for the district wherein such person
is in custody or in the district court for the district within which the State court was held which
convicted and sentenced [petitioner] and each of such district courts shall have concurrent

jurisdiction to entertain the application." 28 U.S.C. § 224l(d).

Because petitioner has no recourse in the District of Columbia, this action will be
dismissed. See Wz'llz`arns v. United States ofAmerz`ca, Civ. No. 12-1206 (UNA) (D.D.C. July 23,

20l2) (same). A separate Order accompanies this Memorandum Opinion.

6a r,d;-»